
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30


RESIGNATION AND CONSULTING AGREEMENT

        THIS RESIGNATION AND CONSULTING AGREEMENT, dated as of June 16, 2002
(the "Agreement"), by and between Qwest Communications International Inc., a
Delaware corporation (the "Company") and Joseph P. Nacchio (the "Executive").

        WHEREAS, the Company and the Executive are parties to a certain
Employment Agreement, dated as of October 24, 2001 (the "Employment Agreement");

        WHEREAS, the Company recognizes the Executive's leadership and
contribution to the Company;

        WHEREAS, the Company and the Executive have agreed to the Executive's
resignation from service as an officer and a member of the Board of Directors of
the Company (the "Board"), effective as of June 16, 2002;

        WHEREAS, the Company believes that it is in the best interests of the
shareholders to have the Executive continue to perform consulting services for
the Company through June 30, 2004, and the Executive has agreed to serve in such
capacity; and

        WHEREAS, the parties intend that this Agreement shall set forth the
terms regarding the Executive's resignation and consultancy.

        NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Agreement, the parties hereto hereby agree as
follows:

        1.    Resignation.    The Executive hereby resigns from his position as
Chairman and Chief Executive Officer of the Company and as a director, and any
other positions as an employee, officer or director of the Company or any of its
subsidiaries or affiliated companies, effective as of June 16, 2002 (the
"Effective Date"). The Executive also hereby resigns from any position held by
him on the Effective Date in any entity in which the Company currently owns an
interest, if such position is held by him as a Company representative.

        2.    Incorporation of Provisions of Employment Agreement.    The
Executive and the Company acknowledge and agree that the Executive's resignation
shall be treated as a termination by the Company without "Cause" for purposes of
Paragraph 4(c) of the Employment Agreement and, to the extent relevant, all
plans, programs and grants in which the Executive participates (collectively,
"Plans"), and that nothing in this Agreement shall affect the Executive's or the
Company's rights or obligations under the Employment Agreement or Plans upon a
termination of the Executive's employment without Cause, including, without
limitation, those rights or obligations set forth in Paragraphs 3(j), 6, 7, 8,
9, and 10 of the Employment Agreement, which paragraphs are hereby incorporated
by reference herein and shall continue in effect in accordance with their terms
as if such provisions were set forth herein. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Employment
Agreement.

        3.    Payments and Benefits in Connection with Executive's
Resignation.    In consideration of and subject to the foregoing, the covenants
set forth below and the Executive's execution, delivery and non-revocation of
the Separation and General Release Agreement set forth as Exhibit A hereto
(subject to the Company's execution and delivery of such Separation and General
Release Agreement), the Company shall provide the Executive with the following
payments and benefits:

        (a)    Severance Payments.    The Company shall pay the Executive,
within thirty days of the Effective Date, a lump sum cash payment in the amount
of $10,500,000.00, which comprises two times the sum of the Executive's current
base salary and target bonus, as contemplated by Paragraph 5(c)(C) of the
Employment Agreement.

        (b)    Accrued Obligations.    The Company shall pay any Accrued
Obligations (as defined in the Employment Agreement) to the Executive in a lump
sum cash payment within 30 days of the Effective Date, as contemplated by
Paragraph 5(c)(A) of the Employment Agreement. The Accrued Obligations shall
include the payment of an amount equal to $1,726,027.00, which represents a pro-
rated annual target bonus for the partial year commencing as of January 1, 2002
and ending June 16, 2002, and a payment in respect of accrued but unused
vacation.

        (c)    Other Benefits.    The Company shall pay the Executive all
amounts, if any, due but not previously paid, pursuant to the terms of any
welfare, pension, deferred compensation or other benefit plan as of the
Effective Date, or which by their terms extend beyond the date of termination,
as contemplated by Paragraph 5(c)(B) of the Employment Agreement.

        (d)    Continuation of Benefits.    Subject to the terms of the
applicable plan, the Executive shall be entitled to continue to receive the
retirement and welfare benefits described in Paragraphs 3(c) and (d) of the
Employment Agreement, subject to the terms set forth therein (or equivalent
substitutes on a fully grossed up after-tax basis if the plans prohibit
participation by former employees), for a period of two years following the
Effective Date, or with regard to the medical plan, such shorter period as shall
terminate on the date that the Executive shall commence participation in a
medical plan of a subsequent employer, as contemplated by Paragraph 5(c)(D) of
the Employment Agreement.

        (e)    Retiree Medical Benefits.    Subject to the terms of the
applicable plan, other than eligibility, the Company shall provide the Executive
and his spouse with retiree medical benefits at the same level currently
provided by the Company to senior executives of the Company for the life of the
Executive and his present spouse, and to the Executive's current dependents for
so long as they remain dependents, as contemplated by Paragraph 5(c)(E) of the
Employment Agreement.

        (f)    Continued Indemnification.    The Company shall continue to make
the Indemnification/Insurance Payments (as defined in the Employment Agreement),
as contemplated by Paragraph 5(c)(F) of the Employment Agreement.

        (g)    Treatment of Equity-Based Compensation.    The options to
purchase shares of the Company's common stock (the "Options") that have been
granted to the Executive shall vest in accordance with and be governed by the
terms of the applicable non-qualified stock option agreements and equity-based
compensation plans; provided, however, that the exercise period of the Option
grant that was made to the Executive on June 23, 1997 (the "Extended Options")
shall be extended to June 22, 2007; and provided further, however, that in no
circumstances shall any of the Extended Options be exercisable during the period
beginning on the Effective Date and ending on January 1, 2004. Any Options that
are not vested on the Effective Date shall be immediately canceled and forfeited
by the Executive. A schedule setting forth the number of vested Options held by
the Executive as of the Effective Date (including those that vest upon
termination of employment), their respective exercise prices and their
expiration dates, after giving effect to the extension of the Extended Options
described above, is set forth on Exhibit B. Notwithstanding any other agreement
or provision of any plan to the contrary, in the event that the Executive does
not comply in any material respect with any term of this Agreement, including,
without limitation, Paragraph 7 hereof and the confidentiality, non-solicitation
and non- competition covenants of Paragraphs 7, 8 and 9 of the Employment
Agreement that are incorporated herein by reference, the Extended Options shall
be immediately forfeited and canceled on written notice from the Company to the
Executive.

        (h)    Financial Planning.    The Company shall reimburse the Executive
for expenses related to financial planning services (including gross-up if
currently provided) for a period of two years following the later of the
Effective Date and the period for which financial planning has already been paid
for by the Company, subject to a maximum amount of $25,000 annually.

        (i)    Phone Service.    The Company shall provide the Executive with
free long-distance service and other telecommunication services currently
provided to his residences for his personal use for a period of ten years
following the Effective Date.

        (j)    Office and Secretarial Support.    For a period of two years
following the Effective Date, or until such earlier time as the Executive
commences subsequent full-time employment (other than self-employment), the
Company shall provide the Executive with reasonably suitable office space and
secretarial support in reasonable proximity to his current residence.

        4.    No Other Severance, Payments or Benefits.    Except as otherwise
expressly provided in this Agreement, the Executive acknowledges and agrees that
he is not entitled to any other payment, compensation or benefits from the
Company in connection with his termination of employment or otherwise and that,
except as expressly set forth herein, he is not entitled to any severance or
similar benefits under any agreement, plan, program, policy or arrangement,
whether formal or informal, written or unwritten, of the Company.

        5.    Consulting Arrangement.    From the Effective Date through
June 30, 2004 or such earlier date as the Executive elects by written notice to
the Company to terminate such arrangements (the "Consulting Period"), the
Executive shall serve as a consultant (on an independent contractor basis) to
the Company with respect to transitional matters relating to the Company's
business, and shall perform such other services for the Company, its
subsidiaries and affiliates as reasonably requested by the Board during the
Consulting Period. It is contemplated that, on average, such services shall not
exceed 30 hours (including travel time) per month. The Executive shall provide
such consulting services at such time and place and in such manner as may be
reasonably requested from time to time by the Company, taking into consideration
the Executive's other business and personal commitments, subject to the
Executive's assent, which shall not be unreasonably withheld. Notwithstanding
the preceding sentence, the Company agrees that it shall not request the
Executive to perform any consulting services outside of the United States. In
exchange for such consulting services, the Executive shall receive a monthly
consulting fee during the Consulting Period of $125,000 (pro-rated for partial
months), payable monthly in arrears. Notwithstanding the foregoing, in the event
that the Executive does not comply in a material respect with any of the terms
of this Agreement, including, without limitation, Paragraph 7 hereof and the
confidentiality, non-solicitation and non-competition covenants of Paragraphs 7,
8 and 9 of the Employment Agreement that are incorporated herein by reference,
the Consulting Period shall be immediately terminated on written notice from the
Company to the Executive.

        6.    Reimbursement of Expenses.    During the Consulting Period, the
Company shall reimburse the Executive for reasonable out-of-pocket expenses
incurred in connection with the Executive's performance of consulting services
for the Company, including meals and lodging of the Executive when performing
services at the Company's headquarters office or otherwise away from this
residence. During the Consulting Period, when the Executive is requested to
travel in connection with the business of the Company, he shall be entitled to
use the Company's aircraft if practicable, and, if it is not practicable, then
the Company shall arrange for travel in a comparable manner. Such expenses (if
not arranged by the Company's travel department, which shall be done at
Executive's request and will be billed directly to the department, which shall
be done at Executive's request and will be billed directly to the Company),
shall be reimbursed upon submission of written evidence in accordance with the
Company's expense reimbursement policies an guidelines, as in effect from time
to time.

        7.    No Public Comment; Non-Disparagement.    The Company will issue a
press release on June 17, 2002, in a form mutually agreed between the Company
and the Executive, disclosing the fact of the Executive's resignation. The
Company and the Executive shall treat the circumstances surrounding the
Executive's resignation as confidential and shall limit their comments to the
press regarding the resignation to statements consistent with and not expanding
the scope of the press release. For a period of three years following the
Effective Date, each of the Executive and the Company agree that neither the
Executive nor a "Restricted Representative" (as defined below) shall, or shall
cause another person to, directly or indirectly, criticize or make any statement
that disparages or is derogatory of the other person in any communications with
any person, nor shall any formal statement of the Company criticize, disparage
and be derogatory of the Executive; provided that after expiration of the
noncompetition period, the Executive may make normal competitive statements that
may be critical of the Company (but not any individual), and in no event shall
such statements be disparaging or derogatory. Notwithstanding anything in this
Section 7, the foregoing shall not limit truthful responses to legal process or
governmental or regulatory inquiry. The term "Restricted Representatives" means
the current or future members of the Board and the Chief Executive Officer, and
any person holding the office of Executive Vice President or above of the
Company.

        8.    Severability.    Each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. If any of the
provisions contained in this Agreement shall be determined by a court of
competent jurisdiction to be excessively broad as to duration, activity,
geographic application or subject matter, such provision shall be construed, by
limiting or reducing it to the extent legally permitted, so as to make such
provision enforceable to the extent compatible with then-applicable law.

        9.    Mutual Cooperation.    The Executive agrees that, following the
Effective Date, he shall make himself reasonably available to reasonably assist
and cooperate with the Company, its subsidiaries and affiliates, and
KPNQwest N.V. (together, "Qwest") and the Company agrees to reasonably assist
and cooperate with the Executive, in connection with any matters relating to the
business or affairs of Qwest, and any pending or future governmental or
regulatory investigation, civil or administrative proceeding, litigation or
arbitration related to the business of Qwest during Executive's term as an
officer thereof or to the Executive's services as an officer, director or
employee of Qwest. The executive and the Company shall provide such assistance
and cooperation at such time and place and in such manner as may be reasonably
requested, in good faith, from time to time by Qwest or the Executive, as the
case may be, taking into consideration the Executive's other business and
personal commitments and the needs of the Company. Following the Consulting
Period, the Company shall reimburse the Executive for reasonable out-of-pocket
expenses incurred in connection with the provision of such cooperation and
assistance, provided that the Company's prior written approval for such expenses
has been obtained. During the Consulting Period, Section 6 above shall apply,
and the hours spent by Executive shall be treated as consulting hours. The
travel-related provisions of Section 6 shall apply to services by the Executive
under this Section 9. The Executive shall agree to reasonable requests by the
Company to travel outside the United States in performing services pursuant to
this Section 9.

        10.    Return of Company Property.    As soon as practicable following
the Effective Date, the Executive shall return to the Company all property of
the Company then in his possession and all property made available to him in
connection with his service to the Company, including, without limitation,
Company credit cards, any and all records, manuals, reports, papers and
documents kept or made in connection with the Executive's employment by the
Company, all computer hardware or software, files, memoranda, correspondence,
vendor and custom lists, financial data, keys and security access cards, and any
other materials or documents of the Company other than his address book,
computer, telephones, fax machines and security system. Notwithstanding the
foregoing the Executive's counsel may retain the documents provided him in
connection with investigations and litigation.

        11.    Undertaking.    In accordance with Section 145(c) of the General
Corporation laws of the State of Delaware, the Company has determined to pay the
expenses of the Executive incurred in the defense of various litigations. The
Executive hereby agrees to repay the Company any expenses (including attorneys'
fees) paid to the Executive or on his behalf in advance of the final disposition
of any of such litigations, if it is ultimately determined that the Executive is
not entitled to be indemnified by the Company in accordance with Section 145(c)
and the other legal rights that the Executive has to indemnification. The
Company agrees that, in any legal action in which the same counsel is defending
the Executive and the Company, or the Executive and other officers and
directors, the Executive may have "shadow counsel" of his choice and if the
Executive reasonably requests, subject to the Company's assent which shall not
be unreasonably withheld, shadow counsel may appear as a counsel of record for
the Executive.

        12.    Notices.    For the purpose of this Agreement, notices, demands
and all other communications provided for in this Agreement shall be in writing
and shall be sent by messenger, overnight courier, certified or registered mail,
postage prepaid and return receipt requested or by facsimile transmission to the
parties at their respective addresses and fax numbers set forth below or to such
other address or fax number as to which notice is given.

If to the Company:   Qwest Communications International Inc.
1801 California Street
Suite 5200
Denver, Colorado 80202     Attention:   General Counsel     Facsimile:   (303)
296-2782
If to the Executive:
 
Joseph P. Nacchio
At the address and/or facsimile number maintained by the Company in its records

        Notices, demands and other communications shall be deemed given on
delivery thereof.

        13.    Fees.    The Company shall pay the Executive's reasonable costs
and expenses incurred in connection with the negotiation and announcement of
this Agreement and responses to it, subject to a maximum aggregate limit of
$75,000. In addition, the Company shall pay the Executive's professional fees in
an aggregate amount of up to $200,000 per year for the next three years to
assist and advise the Executive on responses to the on-going investigation and
litigation and the publicity in regard thereto. The Company shall provide
reasonable physical security for the Executive and his family at his two
principal residences for the next three months through such entity as is
selected by the Executive and reasonably agreed to by the Company.

        14.    Legal and Equitable Remedies.    The services performed by the
Executive are of a special, unique and extraordinary nature. Accordingly, the
parties agree that a violation of any term, provision, covenant and condition of
this Agreement may result in irreparable injury and damage which will not be
adequately compensable in money damages, and that such party will have no
adequate remedy at law therefor. In such event, the parties agree that in
addition to any remedy that they may have, they shall be entitled to obtain such
temporary, preliminary or permanent restraining orders, decrees or injunctions
as may be necessary to protect them against, or on account of, such violation.
In addition, the Company and the Executive shall retain their respective rights
to sue and any other remedies available under law. The parties expressly agree
that this Section 15 shall supersede Section 12 of the Employment Agreement,
Section 11(d) of the Non-Qualified Stock Option Agreement between the Company
and the Executive, dated as of June 23, 1997 (the "Extended Option Agreement"),
and any other similar provision in any other plan, agreement or policy of the
Company. Nothing in this Agreement or otherwise shall be construed to limit the
remedies of Qwest or the Executive for or defenses to any action, suit or
controversy arising out of this Agreement, the Executive's employment and the
termination thereof.

        15.    Entire Agreement.    This Agreement and the Separation and
General Release Agreement represents the entire agreement of the parties
concerning the subject matter of this Agreement and shall supersede any and all
previous contracts, arrangements or understandings with respect to such subject
matter between the Company and the Executive, including, without limitation, the
Employment Agreement and the Extended Option Agreement, except to the extent
that those provisions are specifically incorporated in this Agreement or by
their terms survive Executive's termination of employment.

        16.    Amendment.    This Agreement may be amended at any time by mutual
written agreement of the parties hereto.

        17.    Withholding.    Any payments made to the Executive under this
Agreement shall be reduced by the full amount legally required to be withheld
for income or other payroll tax purposes by the Company.

        18.    Governing Law.    The provisions of this Agreement shall be
construed in accordance with, and governed by, the laws of the State of New
York, without regard to principles of conflict of laws.

        19.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.



        IN WITNESS WHEREOF, the Company and the Executive, intending to be
legally bound have executed this Agreement on the day and year first above
written.


 
 
QWEST COMMUNICATIONS INTERNATIONAL INC.
 
 
By:
 
/s/  DRAKE S. TEMPEST      

--------------------------------------------------------------------------------

Name:  Drake S. Tempest
Title:    
 
 
JOSEPH P. NACCHIO
 
 
/s/  JOSEPH P. NACCHIO      

--------------------------------------------------------------------------------




EXECUTION COPY



EXHIBIT A


SEPARATION AND GENERAL RELEASE AGREEMENT

        THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the "Agreement") is made
as of this 16th day of June, 2002, by and between Joseph P. Nacchio (the
"Executive"), and Qwest Communications International Inc., a Delaware
corporation ("Qwest"), having its principal executive offices in Denver,
Colorado. In consideration of the mutual agreements set forth below, the
Executive and Qwest hereby agree as follows:

        1.    SEPARATION AS AN OFFICER, DIRECTOR AND EMPLOYEE:    The Executive
hereby acknowledges that, effective as of June 16, 2002, he no longer holds the
positions of Chairman and Chief Executive Officer of Qwest, nor will he hold as
of such date any other positions as an employee or officer of Qwest or any of
its subsidiaries or affiliated companies. In addition, effective as of June 16,
2002, the Executive shall resign from his position as a director of Qwest, and
from any other positions he holds as a director of Qwest's subsidiaries or
affiliated companies.

        2.    RELEASE OF CLAIMS AGAINST QWEST:    For good and valuable
consideration, including the payments and benefits set forth in the Employment
Agreement between the Executive and Qwest effective October 24, 2001 (the
"Employment Agreement") and the Resignation and Consulting Agreement, dated
June 16, 2002, (the "Resignation Agreement") to which this Release forms a part,
which includes special enhancements to which the Executive would not otherwise
be entitled under current company policies, plans, and guidelines, the Executive
hereby knowingly, voluntarily, and willingly releases, discharges, and covenants
not to sue Qwest and its direct and indirect parents, subsidiaries, affiliates,
and related companies, past and present, as well as each of its and their
directors, officer, employees, Board of Directors and agents thereof,
representatives, attorneys, trustees, insurers, assigns, successors, and agents,
past and present (collectively hereinafter referred to as the "Releasees"), from
and with respect to any and all actions, claims, or lawsuits, whether known or
unknown, suspected or unsuspected, in law or in equity, which the Executive, and
his heirs, executors, administrators, successors, assigns, dependents,
descendants, and attorneys ever had, now have, or hereafter can, shall or may
have against the Releasees, arising out of or in any way relating to the
Executive's employment by Qwest and its subsidiaries and affiliates, his
separation from that employment, or his participation on the Board of Directors
of Qwest and its subsidiaries and affiliates, including, without limitation, the
following:

        a.     any and all claims arising out of or in any way relating to a
breach of oral or written employment contracts (whether such contracts were
express or implied), or any and all tort claims;

        b.     any and all claims arising out of or in any way relating to age,
race, sex, religion, national origin, disability, or other form of employment
discrimination, including without limitation any claims under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, as amended, the New Jersey Law Against
Discrimination, the Colorado Anti-Discrimination Act, or any other federal,
state or local law, ordinance, or administrative regulation; or

        c.     any and all claims for salary, bonus, severance pay, pension,
vacation pay, life insurance, health or medical insurance, or any other fringe
benefits, other than the payments and benefits provided for in or in accordance
with the Employment Agreement or the Resignation Agreement;

provided that such release shall not affect the Executive's rights (x) under the
Consolidated Omnibus Budget Reconciliation Act of 1985, (y) any conversion
rights under any applicable life insurance policies and (z) any rights with
respect to Indemnification/Insurance Payments (as defined in the Employment
Agreement). The Executive acknowledges that he may hereafter discover claims or
facts in addition to or different from those which he now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this Agreement or his decision to enter into it. Nevertheless, the
Executive hereby waives any right, claim, or cause of action that might arise as
a result of such different or additional claims or facts.

        3.    ADEA WAIVER OF CLAIMS:    The Executive expressly acknowledges and
agrees that his release and waiver of rights and claims is knowing and
voluntary, that by this Agreement he will receive compensation beyond that which
he was already entitled to receive before entering into this Agreement, that he
has been informed of his right to have a period of twenty-one (21) days within
which to consider this Agreement and has waived such right, and that he elects
to execute this Agreement on this date. The Executive shall have seven (7) days
following the execution of this Agreement within which he may revoke this
Agreement, and this Agreement and the Resignation Agreement shall not become
effective or enforceable until such seven-day revocation period has expired. To
be effective, such revocation must be in writing and delivered to the General
Counsel of Qwest on or before the last day of the seven-day revocation period.
The Executive certifies that he understands and agrees to all of the terms of
this Agreement and the Resignation Agreement, and has had an opportunity to
discuss these terms with an attorney of his own choosing. The Executive further
acknowledges that he has been advised previously by Qwest, and by this writing
is again advised by Qwest, to consult with an attorney prior to executing this
Agreement and regarding his release of claims herein, including without
limitation the release of claims under the Age Discrimination in Employment Act
of 1967, as amended.

        4.    RELEASE OF CLAIMS AGAINST THE EXECUTIVE:    For good and valuable
consideration, including without limitation the release described in this
Agreement, Qwest (for itself and behalf of the other Releasees) hereby releases,
discharges, and covenants not to sue the Executive, as well as his heirs,
executors, administrators, successors and assigns, from and with respect to any
and all actions, claims, or lawsuits, whether known or unknown, suspected or
unsuspected in law or in equity, which against the Executive, Qwest had, now
has, or hereafter can, shall, or may have arising out of or in any way relating
to the Executive's employment by Qwest, his separation from that employment, his
separation from Qwest, or his participation on the Board of Directors of Qwest,
except (1) insofar as such claims by the Company arise out of, are based upon or
attributed to the committing in fact of any criminal, fraudulent or dishonest
act or any willful violation of any statute, rule or law, or (2) to the extent
such claims are based on any act taken by the Executive in bad faith with
respect to Qwest or any subsidiaries or affiliates. Qwest acknowledges that it
may hereafter discover claims or facts in addition to or different from those
which it now knows or believes to exist with respect to the subject mater of
this Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this Agreement or Qwest's decision to
enter into it. Nevertheless, Qwest hereby waives any right, claim, or cause of
action that might arise as a result of such different or additional claims or
facts.

        5.    CONTINUING OBLIGATIONS:    This Agreement shall not supersede any
continuing obligations the Executive has under the terms of the Employment
Agreement, the Resignation Agreement or any other agreement between the
Executive and Qwest, including, without limitation, the confidentiality,
nonsolicitation, and noncompetition provisions of Paragraphs 7, 8, and 9 of the
Employment Agreement. Both of the parties agree that nothing in this Agreement
shall in any way be construed to affect either party's rights under any
insurance policies and nothing contained herein shall be interpreted in an
applicable manner so as to violate any provision of such policies.

        6.    CHOICE OF LAW:    This Agreement and the rights and obligations of
the parties hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws.

        IN WITNESS WHEREOF, Qwest and the Executive, intending to be legally
bound, have executed this Agreement on the day and year first above written.

    QWEST COMMUNICATIONS
INTERNATIONAL INC.
 
 
By:
/s/  DRAKE S. TEMPEST      

--------------------------------------------------------------------------------

      Name: Drake S. Tempest       Title:  
 
 
THE EXECUTIVE     /s/  JOSEPH P. NACCHIO      

--------------------------------------------------------------------------------

Joseph P. Nacchio



EXECUTION COPY


EXHIBIT B


Status of Executive's Options Upon
Resignation of Employment

Number of Vested Options

--------------------------------------------------------------------------------

  Date of Grant

--------------------------------------------------------------------------------

  Exercise Price

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------

4,640,902 shares   June 23, 1997   $ 5.50   June 22, 2007 6,375,000 shares  
August 13, 1999   $ 28.50   February 3, 2005 1,760,351 shares   October 24, 2001
  $ 16.81   June 16, 2007





QuickLinks


Exhibit 10.30


EXECUTION COPY



EXHIBIT A
EXHIBIT B
